Case 2:18-cv-08518-RGK-AFM Document 148 Filed 12/20/19 Page 1 of 17 Page ID #:3885
Case 2:18-cv-08518-RGK-AFM Document 148 Filed 12/20/19 Page 2 of 17 Page ID #:3886
Case 2:18-cv-08518-RGK-AFM Document 148 Filed 12/20/19 Page 3 of 17 Page ID #:3887
Case 2:18-cv-08518-RGK-AFM Document 148 Filed 12/20/19 Page 4 of 17 Page ID #:3888
Case 2:18-cv-08518-RGK-AFM Document 148 Filed 12/20/19 Page 5 of 17 Page ID #:3889
Case 2:18-cv-08518-RGK-AFM Document 148 Filed 12/20/19 Page 6 of 17 Page ID #:3890
Case 2:18-cv-08518-RGK-AFM Document 148 Filed 12/20/19 Page 7 of 17 Page ID #:3891
Case 2:18-cv-08518-RGK-AFM Document 148 Filed 12/20/19 Page 8 of 17 Page ID #:3892
Case 2:18-cv-08518-RGK-AFM Document 148 Filed 12/20/19 Page 9 of 17 Page ID #:3893
Case 2:18-cv-08518-RGK-AFM Document 148 Filed 12/20/19 Page 10 of 17 Page ID
                                 #:3894
Case 2:18-cv-08518-RGK-AFM Document 148 Filed 12/20/19 Page 11 of 17 Page ID
                                 #:3895
Case 2:18-cv-08518-RGK-AFM Document 148 Filed 12/20/19 Page 12 of 17 Page ID
                                 #:3896
Case 2:18-cv-08518-RGK-AFM Document 148 Filed 12/20/19 Page 13 of 17 Page ID
                                 #:3897
Case 2:18-cv-08518-RGK-AFM Document 148 Filed 12/20/19 Page 14 of 17 Page ID
                                 #:3898
Case 2:18-cv-08518-RGK-AFM Document 148 Filed 12/20/19 Page 15 of 17 Page ID
                                 #:3899
Case 2:18-cv-08518-RGK-AFM Document 148 Filed 12/20/19 Page 16 of 17 Page ID
                                 #:3900
Case 2:18-cv-08518-RGK-AFM Document 148 Filed 12/20/19 Page 17 of 17 Page ID
                                 #:3901
